UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 29, 2013 GLYECO, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 000-30396 45-4030261 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 4802 East Ray Road, Suite 23-408 Phoenix, Arizona (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (866) 960-1539 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On July 29, 2013, GlyEco, Inc., a Nevada corporation (the “Company”), held its 2013 Annual Meeting of Stockholders (the “Annual Meeting”) in Tempe, AZ. At the close of business on May 24, 2013, the record date for the determination of stockholders entitled to vote at the Annual Meeting, the Company had 42,613,768 shares of stock issued and outstanding.The holders of 23,898,125 shares of stock were represented either in person or by proxy at the Annual Meeting, therefore constituting a quorum. At the Annual Meeting, the stockholders of the Company voted on the following proposals: Proposal No. 1: Election of Directors The stockholders elected John Lorenz, Michael Jaap, Joseph Ioia, Rick Opler, and Keri Smith as directors of the Company to serve for a one-year term or until their successors have been elected and qualified.The voting results were as follows: Name Votes For Votes Against Votes Abstained Broker Non-Votes John Lorenz 0 Michael Jaap 0 William Miller 0 Joseph Ioia 0 John Hawley 0 George Melas 0 Rick Opler 0 Keri Smith 0 Proposal No. 2: Ratification of Appointment of Semple, Marchal & Cooper, LLP The stockholders ratified the appointment of Semple, Marchal & Cooper, LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2013.The proposal was approved by a vote of stockholders as follows: Votes For Votes Against Votes Abstained Broker Non-Votes 0 Proposal No. 3: Advisory Approval of Executive Compensation The stockholders approved, on an advisory basis, the compensation of the Company’s named executive officers.The proposal was approved by a vote of stockholders as follows: Votes For Votes Against Votes Abstained Broker Non-Votes Proposal No. 4: Frequency of Advisory Approval of Executive Compensation The stockholders indicated, on an advisory basis, a preferred frequency of three (3) years for holding an advisory vote on the compensation of the Company’s named executive officers.The voting results were as follows: 1 Year 2 Years 3 Years Votes Abstained SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GLYECO, INC. Dated: August 1, 2013 By: /s/ John Lorenz John Lorenz President and Chief Executive Officer, Director (Principal Executive Officer)
